DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 15-24 and 30-34 in the reply filed on 6/29/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the line grid AND scale (of claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, line 7, it is unclear how “a medicament container” is related to “a plurality of medicament containers” on line 2 (and “the medicament container” on line 4). They are treated as the same.
In claims 20 and 21, it is unclear how a line grid is different from a scale. The specification does not provide any guidance other than showing a line grid 11 in fig 9).
Claim 25 is unaccounted for in the claims, it is treated as cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 20, 21, 30 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kriesel (US 5,720,729).
Regarding claim 15, Kriesel discloses a drug delivery device, comprising: a shell 18 configured to contain one of a plurality of medicament containers 14 prefilled with different deliverable volumes of a medicament (capable of different deliverable volumes of medicament in container 14), wherein at least an area of the shell adapted to contain the medicament container is transparent (Col.7 ll 37-39); and a label 30 configured to be arranged on the shell, wherein the label comprises: a foil 30 having a first surface and a second surface connectable to the shell, wherein at least one cutout 52 or transparent area 52 is arranged in the foil, such that a medicament container arrangeable or arranged within the shell is visible through the cutout or transparent area, wherein the cutout or transparent area is sized to allow inspection of a deliverable volume of medicament within the medicament container when the label is applied to the shell (Col.7 ll 39-43). 
Regarding claims 20 and 34, wherein a line grid and scale are printed on the foil adjacent the cutout or transparent area (fig 1, “T” and 30).  
Regarding claim 21, wherein a line grid or scale is printed on the foil adjacent the cutout or transparent area (fig 1, “T” and 30).  
Regarding claim 30, Kriesel discloses a label for a drug delivery device, the label comprising a foil 30 having a first surface and a second surface, wherein the second surface is configured to be adhesively connected to a shell of the drug delivery device (see fig 1 for foil fitting around shell 18, adhesive is capable of being used), wherein at least one cutout 52 or transparent area 52 is arranged in the foil such that a medicament container arranged within the shell is visible through the cutout or transparent area when the label is adhesively connected to the shell and the medicament container is disposed in the shell, wherein a size of the cutout or transparent area allows inspection of a deliverable volume of medicament within the medicament container (Col.7 ll 39-43).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriesel (US 5,720,729).
Regarding claims 16 and 31, while Kriesel substantially discloses the invention as claimed, it does not disclose wherein the foil is opaque, except for the cutout or transparent area, such that interior portions of the drug delivery device outside the deliverable volume are obscured.  
Kriesel discloses identifying indicia 32 on the foil (including both words and a temperature indicator “T”), apart from the viewing slot 50; it is unclear if the rest of the foil is opaque. One of ordinary skill in the art would appreciate that the opaqueness or transparency of the foil has advantages and disadvantages. For example, a transparent foil allows for easier viewing of the interior, while an opaque foil allows for better contrast between the foil and what is written on the foil.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kriesel such that the wherein the foil is opaque, except for the cutout or transparent area, such that interior portions of the drug delivery device outside the deliverable volume are obscured in order to make the indicia on the foil easier to read. 
Claim(s) 18, 19 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriesel (US 5,720,729) in view of Okano et al (US 5,716,317). 
Regarding claims 18 and 33, while Kriesel substantially discloses the invention as claimed, it does not disclose at least one arrow is printed on the first surface of the foil to indicate a distal direction when applied to the shell of the drug delivery device.  
Okano discloses a mark 5 (arrow in fig 1) which indicates the distal end of the device (Col.6 ll 28-30). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kriesel such that it includes at least one arrow is printed on the first surface of the foil to indicate a distal direction when applied to the shell of the drug delivery device as taught by Okano to assist a user in determining the orientation of the foil before it is placed on the device. 
Regarding claim 19, while Kriesel substantially discloses the invention as claimed, it does not disclose the arrow is printed between two cutouts or transparent areas.  
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kriesel by adding an additional cutouts (both to the foil and the shell), to allow viewing of the interior from additional angles since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further, It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to position the arrow between the two cutouts/transparent areas since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriesel (US 5,720,729) in view of Lavi-Loebl et al (US 2008/0188814). 
Regarding claims 22 and 23, while Kriesel substantially discloses the invention as claimed, it does not disclose the second surface (or outer surface of the shell) is coated with an adhesive. 
Lavi discloses using an adhesive to apply a label to the syringe (¶10, ¶27).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kriesel such that the second surface is coated with an adhesive (and thus the surface of shell as well) as taught by Lavi to prevent the foil from moving after application.
Regarding claim 24, while Kriesel substantially discloses the invention as claimed, it does not disclose wherein substantially all of the shell is transparent. 
Lavi discloses a shell which is entirely transparent so that a user may view information laying behind the label (¶50, ¶52).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kriesel such that substantially all of the shell is transparent as taught by Lavi so that a user may view information laying behind the shell.
Allowable Subject Matter
Claims 17 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
While there is a teaching for adding an arrow to the device of closest art Kriesel, the examiner considers it impermissible hindsight to modify the cutout specifically to be pointed to indicate a direction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783